 

Case 7:20-cv-00349 Document9 Filed on 05/21/21 in TXSD Page 1 of 3

 

 

UNITED STATES DISTRICT COURT __ SOUTHERN DISTRICT OF TEXAS
§
Plaintiff ‘§
§

v. , "§ CIVIL ACTION NO.

. §
Tae §
Defendaiitt™’ «= * > §

10.

JOINT DISCOVERY/CASE MANAGEMENT PLAN

UNDER RULE 26(f)
FEDERAL RULES OF CIVIL PROCEDURE

Please restate the instruction before furnishing the information.

State where and when the meeting of the parties required by Rule 26(f) was held, and identify
the counsel who attended for each party.

List the cases related to this one that are pending in any state or federal court with the case
number and court.

Briefly describe what this case is about.
Specify the allegation of federal jurisdiction.
Name the parties who disagree and the reasons,

List anticipated additional parties that should be included, when they can be added, and by
whom they are wanted.

List anticipated interventions.
Describe class-action issues.

State whether each party represents that it has made the initial disclosures required by Rule
26(a). If not, describe the arrangements that have been made to complete the disclosures.

Describe the proposed agreed discovery plan, including:

Responses to all thesnatters raised in Rule 26(f).

When and to’whdii the plaintiff anticipates it may send interrogatories.
When and to whom the defendant anticipates it may send interrogatories.
Of whom and by when the plaintiff anticipates taking oral depositions.
Of whom and by when the defendant anticipates taking oral depositions.

MOOW >

SDTX (cv-15.wpd) 6/23/98
Il.

12.

13.

14.

15.

16.

17.

18.

19.

20.

21.

22.

Case 7:20-cv-00349 Document9 Filed on 05/21/21 in TXSD Page 2 of 3

wot

F, When the plaintiff, (d'the party with the burden of proof on an issue) will be able to
designate experts and provide the reports required by Rule 26(a)(2)(B), and when the
opposing party will be able to designate responsive experts and provide their reports.

G. List expert depositions the plaintiff (or the party with the burden of proof on an issue)
anticipates taking and their anticipated completion date. See Rule 26(a)(2)(B)
(expert report).

H. List expert depositions the opposing party anticipates taking and their anticipated
completion date. See Rule 26(a)(2)(B) (expert report).

If the parties are not agreed on a part of the discovery plan, describe the separate views and
proposals of each party. .

Specify the discovery beyond initial disclosures that has been undertaken to date.
State the date the planned discovery can reasonably be completed.

Describe the possibilities fidusa prompt settlement or resolution of the case that were
discussed in your Rule 26(}) meeting;

Describe what each party has done or agreed to do to bring about a prompt resolution.

From the attorneys’ discussion with the client, state the alternative dispute resolution
techniques that are reasonably suitable, and state when such a technique may be effectively
used in this case.

'

Magistrate judges may now hear jury and non-jury trials. Indicate the parties' joint position
on a trial before a magistrate judge.

State whether a jury demand. has been made and if it was made on time.
Specify the number of hours it will take, to present the evidence in this case.
List pending motions that cquld be ruled on at the initial pretrial and scheduling conference.

List other motions pending. y

Indicate other matters peculiar to this case, including discovery, that deserve the special
attention of the court at the conference.

 
 

Case 7:20-cv-00349 Document 9 Filed on 05/21/21 in TXSD Page 3 of 3

atthe,
23. List the names, bar numbers, addresses and telephone numbers of all counsel.
Counsel for Plaintiff(s) | | Date
Counsel for Defendant(s) ae Date
